                                Case 2:21-cv-00587-MWF-PLA Document 1 Filed 01/21/21 Page 1 of 3 Page ID #:1


                                 1   Roland P. Reynolds, SBN: 150864
                                     E-mail: rreynolds@gordonreynoldslegal.com
                                 2   GORDON & REYNOLDS
                                     One Wilshire Building
                                 3   624 S. Grand Ave., Suite 2200
                                     Los Angeles, California 90017
                                 4   Tel.: (213) 629-7708
                                     Attorneys for Defendant Flagstar Bank, FSB,
                                 5

                                 6

                                 7

                                 8                         UNITED STATES DISTRIC COURT
                                 9
                                                         CENTRAL DISTRICT OF CALIFORNIA
                                10

                                11

                                12
Los Angeles, California 90017
624 S. Grand Ave., Suite 2200
 GORDON & REYNOLDS




                                13   J. CLARK,                              )   Case No. 2:21-cv-587
                                14                                          )
                                            Plaintiff,                      )   NOTICE OF REMOVAL OF CIVIL
                                15    vs.                                   )   ACTION BY DEFENDANT
                                16                                          )   FLAGSTAR BANK, FSB PURSUANT
                                     RITA GAIL FARRIS-ELLISON,              )   TO 28 U.S.C. SECTION 1441
                                17   LENDERS ESCROW, INC., JUST )
                                18   THAT EZ FINANCIAL                      )   [FEDERAL QUESTION]
                                     CORPORATION, a corporation;            )
                                19   FLAGSTAR BANK, a corporation; )
                                20   FIRST AMERICAN TITLE                   )
                                     INSURANCE COMPANY, a                   )
                                21   corporation; a California corporation, )
                                22   YI MING LEE, LLC a California          )
                                     Corporation, THOMAS GIBSS, AS )
                                23   INDIVIDUALS; TAMMY FARRIS- )
                                24   ELLISON as an Individual.;             )
                                     GENEVIEVE ADOLPHUS as an               )
                                25   Individual; DOE BANK AND DOES )
                                26   1 TO 100, INCLUSIVE                    )
                                                                            )
                                27            Defendants                    )
                                28

                                     NOTICE OF REMOVAL OF CIVIL ACTION BY DEFENDANT FLAGSTAR BANK, FSB PURSUANT
                                     TO 28 U.S.C. SECTION 1441
                                Case 2:21-cv-00587-MWF-PLA Document 1 Filed 01/21/21 Page 2 of 3 Page ID #:2


                                 1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                                 2   DISTRICT OF CALIFORNIA:
                                 3         PLEASE TAKE NOTICE that, pursuant to section 1441(a) of Title 28 of the
                                 4   United States Code, defendant Flagstar Bank, FSB (“Flagstar”), hereby removes the
                                 5   action entitled J. CLARK vs. RITA GAIL FARRIS-ELLISON, LENDERS ESCROW,
                                 6   INC., JUST THAT EZ FINANCIAL CORPORATION, a corporation; FLAGSTAR
                                 7   BANK, a corporation; FIRST AMERICAN TITLE INSURANCE COMPANY, a
                                 8   corporation; a California corporation, YI MING LEE, LLC a California
                                 9   Corporation, THOMAS GIBBS, AS INDIVIDUALS; TAMMY FARRIS-ELLISON as
                                10   an Individual.; GENEVIEVE ADOLPHUS as an Individual; DOE BANK AND
                                11   DOES 1 TO 100, INCLUSIVE , Superior Court of the State of California for the
                                12   County of Los Angeles, case No. 20CMCV00325 (the “Action”) to the United
Los Angeles, California 90017
624 S. Grand Ave., Suite 2200
 GORDON & REYNOLDS




                                13   States District Court for the Central District of California on the following grounds:
                                14         1. On or about December 20, 2020, plaintiff James Lee Clark (“Plaintiff”)
                                15   filed the Action in the Superior Court of the State of California for the County of
                                16   Los Angeles. Plaintiff has not served Flagstar with the Summons or Complaint. A
                                17   true and correct copy of the documents identified in the state court docket in the
                                18   Action is attached to the Declaration of Roland P. Reynolds as Exhibit “A.” Based
                                19   on the foregoing, Flagstar has timely filed this Notice of Removal. See 28 U.S.C.
                                20   §1446.
                                21         2. The Action is a civil action of which this Court has original jurisdiction
                                22   under The Truth in Lending Act (TILA), 15 U.S.C. §§ 1601, et seq. and particularly
                                23   including 15 U.S.C. § 1635 and is one which may be removed to this Court by
                                24   Flagstar pursuant to the provisions of 28 U.S.C. §1441 in that the federal question
                                25   can be ascertained from the face of Plaintiff’s Complaint.
                                26         3. Flagstar contemporaneously is filing a copy of this Notice of Removal
                                27   with the Clerk of the Superior Court of the State of California, County of Los
                                28                                             -1-
                                      NOTICE OF REMOVAL OF CIVIL ACTION BY DEFENDANT FLAGSTAR BANK, FSB
                                      PURSUANT TO 28 U.S.C. SECTION 1441
                                Case 2:21-cv-00587-MWF-PLA Document 1 Filed 01/21/21 Page 3 of 3 Page ID #:3


                                 1   Angeles, and it will be served on Plaintiff’s counsel concurrently. Flagstar will serve
                                 2   Plaintiff with copies of this Notice of Removal and the notice filed in State Court.
                                 3   A true and correct copy of written notice sent to the Clerk of the Superior Court and
                                 4   Plaintiff is attached to the Declaration of Roland P. Reynolds as Exhibit “B.”
                                 5

                                 6

                                 7

                                 8    DATED: January 21, 2021           Gordon & Reynolds
                                 9

                                10                                      By: /s/ Roland P. Reynolds
                                11                                         ROLAND P. REYNOLDS
                                                                          Attorneys for Defendant Flagstar Bank, FSB
                                12
Los Angeles, California 90017
624 S. Grand Ave., Suite 2200
 GORDON & REYNOLDS




                                13

                                14

                                15

                                16

                                17

                                18

                                19
                                20

                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28                                             -2-
                                      NOTICE OF REMOVAL OF CIVIL ACTION BY DEFENDANT FLAGSTAR BANK, FSB
                                      PURSUANT TO 28 U.S.C. SECTION 1441
